Wells Fargo Bank N.A. v Andalex Aviation II, LLC (2019 NY Slip Op 04338)





Wells Fargo Bank N.A. v Andalex Aviation II, LLC


2019 NY Slip Op 04338


Decided on June 4, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2019

Acosta, J.P., Richter, Kapnick, Kahn, Kern, JJ.


9531N 651415/16

[*1] Wells Fargo Bank National Association, etc., Plaintiff-Respondent,
vAndalex Aviation II, LLC, et al., Defendants. Eleonora Silverman, Nonparty Appellant.


Law Offices of Craig Avedisian, P.C., New York (Craig Avedisian of counsel), for appellant.
Zeichner Ellman & Krause LLP, New York (David S.S. Hamilton of counsel), for respondent.

Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about December 17, 2018, denying appellant's motion for a protective order and to quash a subpoena ad testificandum, unanimously affirmed, with costs.
The court correctly denied the motion to quash the deposition subpoena, served pursuant to CPLR 6220, as movant failed to carry her prima facie burden of showing that the discovery sought was irrelevant or that it was obvious that "the process [would] not lead to legitimate discovery" (Liberty Petroleum Realty, LLC v Gulf Oil, L.P., 164 AD3d 401, 403 [1st Dept 2018]). Moreover, service at movant's usual place of abode within the state of New York was sufficient to comply with CPLR 308(4) (see Feinstein v Bergner, 48 NY2d 234, 239 [1979]).
We have considered appellant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2019
CLERK